DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of prior-filed application 16/589,108, which claims priority to 62/851,418, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The claims in the instant application are examined with an effective filing date of May 22, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “in response to not determining the available tag in a first set of tags that includes the tag through a last tag of the first tag group… sequentially searching through a second set of tags that includes the first tag through the previous tag immediately before the tag.”  There are multiple tags that the limitation “the tag” can refer to: “an available tag” from claim 1, “a previous tag” from claim 1, “a tag in the first group…” from claim 1.  Consequently, this leads to a confusion of the scope of “the tag”, leading to an issue of indefiniteness.  As the context of “the tag” is related to a range of tags being searched, this appears to be refer to 
Claim 16 recites “the tagged memory system of claim 9, further comprising:
Selecting…”
Claim 9 is directed to a system claim, where each component is a structural element.  Claim 16’s additional limitation of a method step therefore leads to indefiniteness as claim 16 appears to be directed to both a product and process claim.   For the purpose of examination, it is assumed that the claim recites “the tagged memory system of claim 9, wherein:
the available tag is selected from a plurality of available tags based on priority”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blaner et al. (US 2020/0073816, as presented in applicant’s IDS) in view of Talukdar et al. (US 2016/0239422, as presented in applicant’s IDS). 
Blaner teaches a processor (Fig. 2, processor 156) comprising: 
a first group of lines (the cache entries of ERAT cache 210N, where “In some aspects, the entries of the ERAT cache 210A may be partitioned into 8 groups of 4 entries each”, [0034], providing for a first group); 
a second group of lines (the cache entries of ERAT cache 210N, where “In some aspects, the entries of the ERAT cache 210A may be partitioned into 8 groups of 4 entries each”, [0034], providing for a second group); and 
a storage allocation component (ERAT cache 210N, disclosed in [0049] to perform the steps of method 3) configured to search the first group of lines and the second group of lines by groups to locate an available line (“In some aspects, the ERAT cache 210A may iteratively search each group for the LRU entry. For example, a group pointer may point to group 0 as the group to be searched first for the LRU entry… In a next iteration…, the ERAT cache 210A may search group 1 for the least recently used entry,” [0053]”; Blaner’s search occurs in the context of finding an LRU entry to evict and allocate a new cache line in the ERAT cache, or otherwise searching for an available line).

Talukdar’s disclosure is related to cache memory accessing and as such comprises analogous art.
As part of this disclosure, Talukdar provides for a tag memory mapping to an SRAM cache (see Fig. 1, where different tag sets are split up and assigned to different partitions of the cache), where different tag sets can be searched for a line, see [0034].
An obvious modification can be identified: incorporating a tag memory for the ERAT cache. Such a modification would necessarily require searching for the tags for the ERAT cache when trying to locate entries to evict for a speculative allocation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Talukdar’s tag memory with Blaner’s iterative ERAT cache search, as the tags provide some versatility when mapping processor addresses to memory addresses, (see for example Talukdar’s mapping of a wider range in the flash device to the different SRAM cache sets).
Claims 1-3, 5-9,11-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blaner et al. (US 2020/0073816, as presented in applicant’s IDS) in view of Talukdar et al. (US 2016/0239422, as presented in applicant’s IDS) and Steely, Jr. (, as presented in applicant’s IDS).
Regarding claim 1, Blaner teaches a method (Fig. 3, method 300) comprising: 
searching a first set of lines of a first line group for an available line (“In an aspect using a LRU algorithm, the 32 entries in the ERAT cache 210A may be divided into 8 groups, in which each group has 4 entries. In some aspects, the ERAT cache 210A may 
in response to not determining the available tag in the first tag group, searching a second set of tags in a next tag group for the available tag (“In a next iteration when it is determined that the total number of free entries is less than or equal to the threshold number of free entries, the ERAT cache 210A may search group 1 for the least recently used entry,” [0053], teaching an iterative process to searching the groups); 
Blaner’s disclosure does not disclose the use of a tag memory to identify the cache entries, and as a result fails to teach where thee above searching steps are performed on tags in a tag group for an available tag.  In addition, while Blaner does provide an iterative search through the groups, see [0053], Blaner does not comment on details for searching within the first group and therefore fails to teach 
wherein the searching of the first set of tags in the first tag group starts with a tag in the first tag group immediately after a previous tag from a prior search.
Talukdar’s disclosure is related to cache memory accessing and as such comprises analogous art.
As part of this disclosure, Talukdar provides for a tag memory mapping to an SRAM cache (see Fig. 1, where different tag sets are split up and assigned to different partitions of the cache), where different tag sets can be searched for a line, see [0034].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Talukdar’s tag memory with Blaner’s iterative ERAT cache search, as the tags provide some versatility when mapping processor addresses to memory addresses, (see for example Talukdar’s mapping of a wider range in the flash device to the different SRAM cache sets).
The combination of Blaner and Talukdar still fail to teach the wherein clause, as Talukdar, similar to Blaner, only comments on iterating through groups in [0034], without commenting on the search process within a tag set. 
Steely, Jr.’s disclosure is related to partitioning and searching cache memories for data replacement and as such comprises analogous art.
As part of this disclosure, Steely, Jr. shows an example partitioning of a cache set into multiple segments 402, with multiple ways within each segment.  In addition, Steely, Jr. maintains current segment pointers 214 and current way pointers 216 to identify which segment and way are currently being considered for replacement data during a search process, see [0033].  As seen in Fig. 4 and described in [0033,0034], the search process includes tracking and iterating through the ways within a segment, and then iterating through the segments. This is shown further in Fig. 6 and described in [0041], where a search of the current segment follows the way search sequence 406 of Fig. 4.  As such, this means that as the search iterates through the ways, the search continues with the way after the current way pointer.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Steely, Jr.’s iterative search and pointer structure to Blaner’s ERAT cache search, as the iterative search is providing an intended order of searching within the group, and the pointer allows for the ability to track the searches within the group.
Regarding claim 2, the combination of Blaner, Talukdar, and Steely, Jr. teaches the method of claim 1, but Blaner fails to teach wherein: 
in response to not determining the available tag in the first tag group, stalling execution by a processor.

An obvious modification can be identified: stalling a processor during the searching process.  Such a modification reads upon the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Talukdar’s stalling of a processor during the search process, as this would prevent the processor from trying to access/store additional data within memory while already performing a search to locate and evict data in Blaner’s system.
Regarding claim 3, the combination of Blaner, Talukdar, and Steely, Jr. teaches the method of claim 1, but Blaner fails to teach wherein: 
the searching of the first set of tags is sequential during a first clock cycle; and the searching of the second set of tags is sequential during a second clock cycle.
As part of Talukdar’s disclosure, Talukdar provides the ability to perform a search for tags in individual cycles (“On each clock cycle, all the 8 tag entries of a dormant tag set (which becomes active when selected) are selected for comparison”, [0034]).
An obvious modification can be identified: incorporating a search within a group within a clock cycle, reading upon the limitation of the claim, as one group is searched in a first cycle and a second group is searched in a subsequent cycle. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Talukdar’s multi-cycle search operations with 
Regarding claim 5, the combination of Blaner, Talukdar, and Steely, Jr. teaches the method of claim 1, and Blaner further teaches wherein: 
a first pointer identifies the first tag group; and in response to not determining the available tag in the first tag group, the first pointer is configured to identify a next group (“a group pointer may point to group 0 as the group to be searched first for the LRU entry, and the ERAT cache 210A may select the LRU entry in group 0 as the active entry to allocate to be speculatively checked in. In a next iteration when it is determined that the total number of free entries is less than or equal to the threshold number of free entries, the ERAT cache 210A may search group 1 for the least recently used entry,” [0053]; this is also seen in the claim 1 rationale where Steely Jr. maintains both a current segment pointer and a current way pointer, where the current segment pointer identifies the segment currently being searched).
Regarding claim 6, the combination of Blaner, Talukdar, and Steely, Jr. teaches the method of claim 5, wherein: 
a second pointer identifies the previous tag from the prior search in the first tag group; and in response to not determining the available tag in the first tag group, the second pointer is configured to identify a first tag of the next group (in the rationale of claim 1, Steely Jr. provides for a current way pointer identifying a current way being searched; while only cited in the claim 1 rationale for searching within a group, necessarily, as shown in Fig. 6, if no ways are found in a current segment, then the 
Regarding claim 7, the combination of Blaner, Talukdar, and Steely, Jr. teaches the method of claim 1, but neither Blaner nor Talukdar teaches the method further comprising: 
in response to determining a plurality of available tags in the first tag group, selecting the available tag based on priority.
Steely, Jr. provides in [0042] and Fig. 6 that the check for an available way is not just a single way, but if “at least one way 222 in the current segment 402 is available for replacement”, then the operations to replace data are performed in the available way, teaching that if 1 or more ways are available, then one is selected for replacement.  Earlier in the disclosure, Steely, Jr. provides that in one embodiment, the replacement occurs in a first way which has not yet been accessed during the way search sequence, see [0020].  Consequently, a priority is established where the first available way is selected for usage, i.e. a priority based on address/search order.
An obvious modification can be identified: selecting a first available way/entry when multiple are available.  This reads upon the limitation of the claim. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Steely, Jr.’s first-priority selection with Blaner’s ERAT cache search, as this provides a slight modification and organization to simply searching for an LRU cache entry, as “[selecting the first available way] causes a categorization of the data lines which are stored in the ways of each segment based on the frequency with which the data 
Regarding claim 8, the combination of Blaner, Talukdar, and Steely, Jr. teaches the method of claim 7, wherein:
The priority is determined based on sequential order of the plurality of available tags (as discussed in the claim 7 rationale, Steely, Jr. provides for a “first found” replacement system, which establishes the priority based on the first available way found, reading upon this claim).
Regarding claim 9, Blaner teaches a tagged memory system (Fig. 2, processor 156), comprising: 
a first tag group including a first plurality of lines (the cache entries of ERAT cache 210N, where “In some aspects, the entries of the ERAT cache 210A may be partitioned into 8 groups of 4 entries each”, [0034], providing for a first group); 
a second tag group including a second plurality of lines, wherein each of the first plurality of tags and the second plurality of tags is associated with a respective memory location  (the cache entries of ERAT cache 210N, where “In some aspects, the entries of the ERAT cache 210A may be partitioned into 8 groups of 4 entries each”, [0034], providing for a second group); and
a first pointer identifying as a current group of tags one of the first tag group and the second tag group (a group pointer may point to group 0 as the group to be searched first for the LRU entry”, [0053]); and
a storage component (ERAT cache 210N, disclosed in [0049] to perform the steps of method 3).
Blaner does not disclose the plurality of tags, and subsequently does not teach where each group above comprises tags. 
Blaner also fails to teach the system comprising:
a second pointer identifying a tag in the current group of tags,
as well as where the storage component is configured to search the current group of tags for an available tag, the search beginning at a subsequent tag to the tag identified by the second pointer.
Talukdar’s disclosure is related to cache memory accessing and as such comprises analogous art.
As part of this disclosure, Talukdar provides for a tag memory mapping to an SRAM cache (see Fig. 1, where different tag sets are split up and assigned to different partitions of the cache), where different tag sets can be searched for a line, see [0034].
An obvious modification can be identified: incorporating a tag memory for the ERAT cache. Such a modification would necessarily require searching for the tags for the ERAT cache when trying to locate entries to evict for a speculative allocation, reading upon the tag groups comprising tags.

The combination of Blaner and Talukdar still fail to teach the second pointer and consequently the configured functionality of the storage component. 
Steely, Jr.’s disclosure is related to partitioning and searching cache memories for data replacement and as such comprises analogous art.
As part of this disclosure, Steely, Jr. shows an example partitioning of a cache set into multiple segments 402, with multiple ways within each segment.  In addition, Steely, Jr. maintains current segment pointers 214 and current way pointers 216 to identify which segment and way are currently being considered for replacement data during a search process, see [0033].  As seen in Fig. 4 and described in [0033,0034], the search process includes tracking and iterating through the ways within a segment, and then iterating through the segments. This is shown further in Fig. 6 and described in [0041], where a search of the current segment follows the way search sequence 406 of Fig. 4.  As such, this means that as the search iterates through the ways, the search continues with the way after the current way pointer.
An obvious modification can be identified: incorporating Steely, Jr.’s iterative search within a group/segment and using an additional data structure/pointer to maintain where in the group is currently being searched.  Such a modification reads upon the second pointer as 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Steely, Jr.’s iterative search and pointer structure to Blaner’s ERAT cache search, as the iterative search is providing an intended order of searching within the group, and the pointer allows for the ability to track the searches within the group.
Regarding claim 11, the combination of Blaner, Talukdar, and Steely, Jr. teaches the tagged memory system of claim 9, wherein: 
the search terminates upon not detecting the available tag in the current group of tags; and 
in response to not detecting the available tag in the current group of tags, the storage component configures the first pointer to identify a next group of tags and configures the second pointer to identify a first tag in the next group of tags, as follows.
As discussed in the claim 9 rationale, Steely, Jr. provides for a current segment pointer and a current way pointer for a search process.  As part of the iterative search identified in the claim 9 rationale, Steely Jr. provides that for the ability to increment the current segment pointer to the next segment (Fig. 6, step 620), which would also necessarily require the current way pointer to be updated to a way within the new segment. 
Regarding claim 12,
the current group of tags is sequentially ordered from a first tag to a last tag (Steely, Jr. is cited in [0034] in the claim 9 rationale, where [0034] specifically says that the search process is a sequential search across the way access indicators that are partitioned into the multiple segments; necessarily then, the way access indicators/tags are presented in a sequential order).
Regarding claim 13, the combination of Blaner, Talukdar, and Steely, Jr. teaches the tagged memory system of claim 12, wherein: 
the search of the current group of tags includes sequentially searching from the subsequent tag (Steely, Jr. as discussed in the claims 9 and 12 rationales utilizes a sequential search; the claim 9 rationale provides that as the search iterates through the ways of the current segment, then necessarily this begins at a subsequent way from the current way pointer; and 
the search terminates at the last tag if the available tag is not identified in the current group of tags between the tag identified by the second pointer and the last tag (as discussed in the claim 9 rationale, Steely, Jr. provides for an iterative search process through a current segment using a way search sequence, where the search terminates at the end of the way if no available way is found, see Fig. 6, step 616 no branch).
Regarding claim 15, the combination of Blaner, Talukdar, and Steely, Jr. teaches the tagged memory system of claim 9, but Blaner fails to teach wherein: 
the search of the current group of tags is performed in a clock cycle.

An obvious modification can be identified: incorporating a search within a group within a clock cycle, reading upon the limitation of the claim, as one group is searched in a first cycle and a second group is searched in a subsequent cycle. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Talukdar’s multi-cycle search operations with Blaner’s iterative ERAT cache search, as the multi-cycle search operation can ensure a quicker search process by performing a group search within a clock cycle.
Regarding claim 16, the combination of Blaner, Talukdar, and Steely, Jr. teaches the tagged memory system of claim 9, but Blaner and Talukdar fail to teach wherein:
the available tag is selected from a plurality of available tags based on priority”.
Steely, Jr. provides in [0042] and Fig. 6 that the check for an available way is not just a single way, but if “at least one way 222 in the current segment 402 is available for replacement”, then the operations to replace data are performed in the available way, teaching that if 1 or more ways are available, then one is selected for replacement.  Earlier in the disclosure, Steely, Jr. provides that in one embodiment, the replacement occurs in a first way which has not yet been accessed during the way search sequence, see [0020].  Consequently, a priority is established where the first available way is selected for usage, i.e. a priority based on address/search order.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Steely, Jr.’s first-priority selection with Blaner’s ERAT cache search, as this provides a slight modification and organization to simply searching for an LRU cache entry, as “[selecting the first available way] causes a categorization of the data lines which are stored in the ways of each segment based on the frequency with which the data lines are utilized by the processor. That is, over time, data lines which are more often used by the processor migrate toward ways which are positioned later in the way search sequence while those data lines that are utilized less often migrate toward those ways having earlier positions in the way search sequence. This further increases the efficiency with which cache entries are replaced,” [0020].
Regarding claim 18, the combination of Blaner and Talukdar teaches the processor of claim 17, and Blaner further teaches wherein: 
a first pointer indicates a current group based on one of the first group of tag lines and the second group of tag lines (“a group pointer may point to group 0 as the group to be searched first for the LRU entry, and the ERAT cache 210A may select the LRU entry in group 0 as the active entry to allocate to be speculatively checked in”, [0053]).
Blaner and Talukdar fail to teach wherein:
a second pointer indicates a current tag line within the current group.

As part of this disclosure, Steely, Jr. shows an example partitioning of a cache set into multiple segments 402, with multiple ways within each segment.  In addition, Steely, Jr. maintains current segment pointers 214 and current way pointers 216 to identify which segment and way are currently being considered for replacement data during a search process, see [0033].  As seen in Fig. 4 and described in [0033,0034], the search process includes tracking and iterating through the ways within a segment, and then iterating through the segments. This is shown further in Fig. 6 and described in [0041], where a search of the current segment follows the way search sequence 406 of Fig. 4.  As such, this means that as the search iterates through the ways, the search continues with the way after the current way pointer.
An obvious modification can be identified: incorporating Steely, Jr.’s iterative search within a group/segment and using an additional data structure/pointer to maintain where in the group is currently being searched.  Such a modification reads upon the second pointer.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Steely, Jr.’s iterative search and pointer structure to Blaner’s ERAT cache search, as the iterative search is providing an intended order of searching within the group, and the pointer allows for the ability to track the searches within the group.
Regarding claim 19
the storage allocation component begins the search based on the first pointer and the second pointer (as discussed in the claim 18 rationale, Steely, Jr. is incorporated to provide a pointer data structure and additional detail on an iterative search process that both Blaner and Talukdar discloses; [0033,0034] and Fig. 4 describe the search process, where the current segment/way pointer are utilized to define the current tag entry to be searched, reading upon the limitation of the claim).
Regarding claim 20, the combination of Blaner, Talukdar, and Steely, Jr. teaches the processor of claim 18, wherein: 
the storage allocation component searches, for the available tag line in the current group beginning with a subsequent tag line to the current tag line (as discussed in the claim 18 rationale, Steely, Jr.’s searches iterate through the ways within a segment; necessarily, an iteration of the search will begin with a way subsequent to the previously indicated current way); 
in response to not detecting the available tag line in the current group, the storage allocation component configures the first pointer to identify a next group and the second pointer to identify a first tag line in the next group (as discussed in the claim 18 rationale, Steely, Jr. provides for a current segment pointer and a current way pointer for a search process;  as part of the iterative search identified in the claim 18 rationale, Steely Jr. provides that for the ability to increment the current segment pointer to the next segment (Fig. 6, step 620), which would also necessarily require the current way pointer to be updated to a way within the new segment); and 
the storage allocation component searches, for the available tag line in the next group beginning with the first tag line in the next group (as discussed in the Blaner citation in the claim 17 rationale, then a future search begins with a next group/segment).
The combination as cited up to now fail to teach where the searches occur within a clock cycle (the current group within a first clock cycle, and the next group in a second clock cycle). 
As part of Talukdar’s disclosure, Talukdar provides the ability to perform a search for tags in individual cycles (“On each clock cycle, all the 8 tag entries of a dormant tag set (which becomes active when selected) are selected for comparison”, [0034]).
An obvious modification can be identified: incorporating a search within a group within a clock cycle, reading upon the limitation of the claim, as one group is searched in a first cycle and a second group is searched in a subsequent cycle. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Talukdar’s multi-cycle search operations with Blaner’s iterative ERAT cache search, as the multi-cycle search operation can ensure a quicker search process by performing a group search within a clock cycle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1 and 7 of U.S. Patent 11,113,208 contains every element of claims 1, 3 and 17 of the instant application, as can be shown in the following table, and as such anticipates claims, 1, 3, and 17 of the instant application.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim 1, instant application
Claim 1, US 11,113,208
A method comprising: 
	searching a first set of tags of a first tag group for an available tag; and 








	wherein the searching of the first set of tags in the first tag group starts with a tag in the first tag group immediately after a previous tag from a prior search.

	searching tags in a first tag group comprised in a tagged memory system for an available tag line during a first clock cycle, wherein the tagged memory system comprises a plurality of tag lines having respective tags and wherein the tags are divided into a plurality of non-overlapping tag groups; and 

	wherein the searching tags in the first tag group starts with a tag in the first tag group immediately after a tag associated with a tag line that was allocated in a previous search.
Claim 3, instant application
Claim 1, US 11,113,208
The method of claim 1, wherein:
	the searching of the first set of tags is sequential during a first clock cycle; and

	the searching of the second set of tags is sequential during a second clock cycle.
A method comprising: 
	searching tags in a first tag group comprised in a tagged memory system for an available tag line during a first clock cycle…; and 
	searching tags in a next tag group of the plurality of non-overlapping tag groups for an available tag line during a next clock cycle …
Claim 17, instant application
Claim 7, US 11,113,208
A processor comprising: 
	a first group of tag lines; 
	a second group of tag lines; and




	a storage allocation component configured to search the first group of tag lines and the second group of tag lines by groups to locate an available tag line.

	a plurality of tag lines; 

a plurality of tags, wherein each tag is associated with a respective tag line of the plurality of tag 
	a storage allocation component configured to perform pseudo-first-in-first-out (FIFO) tag replacement in which a first tag group of the plurality of non-overlapping tag groups is searched for an available tag line during a first clock cycle, and a next tag group of the plurality of non-overlapping tag groups is searched for an available tag line during a next clock cycle when searching in the first tag group does not find an available tag line; 
	wherein the first tag group is searched beginning with a tag in the first tag group immediately after a tag associated with a tag line allocated in a previous search.


For brevity, in the following rejections of the claims for nonstatutory double patenting, the obviousness determination is based on rationale/citations to prior art references nearly identical to the prior art rejection of the claims above, except where specified.  The obviousness analysis of the claims are incorporated here, considering that the analysis is the claims of the parent application in view of the prior art references. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  11,113,208 in view of Talukdar.
Following the analysis of parent claim 1, the subject matter of claim 2 is not recited in claim 1 of US 11,113,208. However, following the prior art rejection above, the reliance and citation to Talukdar can be incorporated to render claim 2 obvious over claim 1 of US 11,113,208.
Claims 5-8, 9, 11-13, 15-16, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No.  11,113,208 in view of Steely, Jr.
Regarding claims 5-8, following the analysis of parent claim 1, the subject matter of claims 5-8 is not recited in claim 1 of US 11,113,208. However, as discussed in the art rejection above, Steely, Jr. can be relied upon the render these limitations obvious based on citations to the current segment/way pointers as well as the iterative/sequential search process described in Figs. 4, 6, and [0033,0034] at least.  See the prior art rejection for more rationale to how these claims are rendered obvious. 
Regarding claim 9, as seen in the table above for analysis with claim 17 of the instant application, claim 7 of US 11,113,208 provides for the plurality of tag groups and the storage component, but not the pointers as well as where the search by the storage component is based on a subsequent tag to the tag identified by the second pointer.
As discussed in the prior art rejection, this is rendered obvious by Steely Jr.’s use of the current segment/way pointers; see the prior art rejection for further rationale on how this is rendered obvious.
Regarding claims 11-13 and 16, following the above analysis of claim 9, claim 7 of US 11,113,208 does not recite the subject matter of these claims.  However, similar to claim 9, these features are rendered obvious by the pointers/search process of Steely, Jr., see the prior art rejection of the claims for further detail. 
 Regarding claim 15, the subject matter regarding the search of the current group of tags performed in a clock cycle is recited in claim 7 of US 11,113,208. 
Regarding claims 18-20, following the analysis of claim 17, claim 7 of US 11,113,208 does not recite the subject matter of these claims.  However, these features are rendered obvious by the pointers/search process of Steely, Jr. as cited in this section and in the prior art rejection; see the prior art rejection to the claims for further detail. 

	
Allowable Subject Matter
Claims 4, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is further noted that claim 4 would need to be rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 recites “the method of claim 1, wherein: 
in response to not determining the available tag in a first set of tags that includes the tag through a last tag of the first tag group, looping the searching to a first tag in the 
Claim 14 recites “the tagged memory system of claim 12, wherein: 
the search of the current group of tags includes sequentially searching from the subsequent tag; and 
in response to the available tag not being detected in the searching of a first set of tags of the current group of tags that includes the tag identified by the second pointer sequentially through the last tag: 
the search of the current group of tags is configured to loop to the first tag; and 
the search terminates at a previous tag to the tag identified by the second pointer if the available tag is not identified in a second set of tags including the first tag through the previous tag.”
In claims 4 and 14
Claim 10, recites “the tagged memory system of claim 9, wherein: 
the search terminates upon detecting the available tag; and 
in response to detecting the available tag, the storage component configures the second pointer to identify the available tag.”
Blaner, Talukdar, and Steely Jr. all provide for a termination of the search when the LRU entry/available way/searched for tag is found.  However, neither Blaner and Talukdar are relied upon for the second pointer.  In addition, Steely, Jr. does not provide any disclosure that suggests that the current way pointer is updated to the updated tag in response to detecting the available tag.  While the current way pointer would necessarily be required to update to the way that is currently searched and ultimately found to result in an available way, this cannot be interpreted as identifying the way in response to the search result.  Consequently, the art fails to teach this, and no art is found to render this obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139